          Case 2:19-cv-00059-JM Document 58 Filed 06/14/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

RANDY SCOTT NELSON                                                                  PLAINTIFF

V.                              CASE NO. 2:19-CV-00059-JM-JTK

CARLOS RIVERA, et al.                                                           DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Jerome T. Kearney. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects. This case is dismissed without prejudice.

       IT IS SO ORDERED this 14th day of June, 2021.

                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
